


109 HRES 915 IH: Expressing the condolences of the House of

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 915
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. Ackerman (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Lantos,
			 Mr. Royce,
			 Ms. Watson,
			 Mr. McCotter,
			 Mr. Faleomavaega,
			 Mr. Souder,
			 Mrs. Maloney,
			 Mr. Burton of Indiana,
			 Mr. Berman,
			 Mr. Sessions,
			 Mr. Holt, Mr. Saxton, Ms.
			 Millender-McDonald, Ms. Jackson-Lee of
			 Texas, Mr. Matheson,
			 Ms. Berkley,
			 Mr. Pascrell,
			 Mr. Engel,
			 Mr. Chandler,
			 Mr. Davis of Florida,
			 Mr. Smith of Washington,
			 Mr. Udall of Colorado, and
			 Mr. Brown of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the condolences of the House of
		  Representatives to the families and friends of the victims of the July 11,
		  2006, terrorist bombings in Mumbai, India, and sympathy to the people of
		  India.
	
	
		Whereas on July 11, 2006, a series of eight bombs hit the
			 western rail line in Mumbai, India, the busiest urban rail line in the
			 world;
		Whereas 190 innocent people were killed and 625 were
			 injured;
		Whereas the citizens of Mumbai rushed to the scene in
			 order to lend aid and comfort to the victims, carrying many of the wounded to
			 ambulances;
		Whereas the bombings have been condemned in the strongest
			 possible terms by leaders from around the world;
		Whereas Mumbai, and India generally, has been the victim
			 of repeated terrorist attacks for almost two decades;
		Whereas India is a stalwart ally of the United States in
			 the Global War on Terror; and
		Whereas neither the people nor the Government of India
			 will waiver in the face of these cowardly attacks: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 condolences to the families and friends of the individuals killed in the
			 terrorist bombing attacks in Mumbai, India, that occurred on July 11, 2006, and
			 expresses its deepest sympathy to the individuals injured in such attacks and
			 to the people of the Republic of India;
			(2)condemns the
			 cowardly and unjustified attacks on innocent civilians;
			(3)commends the
			 authorities and people of Mumbai for their prompt and effective response to
			 this atrocity; and
			(4)expresses—
				(A)its solidarity
			 with the Government and people of India as that nation continues combating
			 terrorism; and
				(B)its readiness to
			 support and assist the Indian authorities in their efforts to bring to justice
			 those individuals responsible for the recent attacks in India and to pursue,
			 disrupt, undermine, and dismantle the networks that plan and carry out such
			 attacks.
				
